His honour Judge Benson, reserved the question, and stated the case to the judges at a conference, at which they were all present.
They were of opinion that a supersedeas ought not to be allowed : That the intent of the statute was to enable the defendant to put the plaintiff to his election, either to charge the defendant’s body in execution, or to resort to his estate; and the plaintiff" having made his election before the supersedeas was allowed, the defendant was not entitled to his discharge.